Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-5 are pending. 
Claims 1-5 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
As per independent claim 1, the primary reason for allowance is the inclusion of “wherein the forecasting of the VCE demand value includes: using classes of VCEs being requested or demanded for estimation, and using priorities of VCEs being requested or demanded for estimation, and using resource utilization measures for VCEs, using constraints on resource oversubscription, using constraints on resource utilization, and using fragmentation in node resources” in conjunction with the rest of the limitations of the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHRAN KAMRAN whose telephone number is (571)272-3401.  The examiner can normally be reached on 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Emerson Puente,  can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MEHRAN KAMRAN/Primary Examiner, Art Unit 2196